Citation Nr: 1713317	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-27 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for metastatic renal cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection to skin cancer of the left shoulder, left cheek, and nose (skin cancer), to include as secondary to herbicide exposure.

3.  Entitlement to service connection for groin injury residual, to include a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran died in November 2010.  The appellant is the Veteran's surviving spouse.  

The appellant, as the Veteran's surviving spouse, has been substituted as the claimant.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016); see August 2010 VA memorandum.  As the substituted claimant, the appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death, and has the same rights to submit additional evidence as did the Veteran.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated. 

The Veteran and his spouse testified at a hearing before a RO Decision Review Officer (DRO) in September 2010.  A transcript of the hearing is of record.

In July 2010 VA-9 form (Formal Appeal to the Board), the Veteran checked that he wished to have a hearing before the Board at his local VA office (a Travel Board hearing).  However, in an August 2010 communication, the Veteran indicated that he wished to have a hearing before a DRO.  He was scheduled for one.  As such, the Board has deemed the Travel Board hearing request withdrawn.

This case was previously before the Board in April 2016, when it was remanded for further development. 

The issue of entitlement to service connection for groin injury residual, to include a hernia, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Metastatic renal cancer and skin cancer were not present during the Veteran's period of active service or for many years thereafter; and the preponderance of the evidence does not show that the Veteran's diagnosed metastatic renal cancer and skin cancer are related to his active service.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for metastatic renal cancer, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for skin cancer, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in regards to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A letter from the RO dated in August 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim in the December 2009 rating decision.  After the Veteran's death, the appellant received a notification letter from VA in December 2010, which informed her of the same.  Accordingly, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the Veteran, and the appellant, in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records (STRs) and service personnel records (SPRs), as well as post-service medical treatment records have been obtained.  The claims file shows that the late Veteran received disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal (kidney cancer) - those documents are of record.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran's file was reviewed by a VA examiner in June 2016 in order to obtain an opinion regarding his groin injury residuals, the results of which have been included in the electronic claims file for review.  The examination involved a thorough review of the Veteran's medical records.  The findings reported appear to be adequate, and there is nothing in the June 2016 VA examination report that leads the Board to believe the examination was less than complete and/or inadequate.  The Board also notes that nothing suggests that the VA examiner was not competent to perform the required file review.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159 (a)(1), and such an examiner need not be a physician).  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  (However, this issue is remanded for an addendum opinion, as explained below.)   

As to the other two claims advanced by the appellant, renal cancer and skin cancer as secondary to herbicide exposure, the Board recognizes that the RO did not arrange for medical opinions regarding them.  The Board has considered whether such opinions are necessary.  The appellant alleges that the Veteran's renal and skin cancers were related to his exposure in the DMZ in Korea, and during a brief temporary assignment in Vietnam.  As discussed in more detail below, there is no evidence to suggest that the Veteran was ever in Vietnam, that he served close to the DMZ in Korea, or that he was exposed to herbicides in service; there is also no evidence that suggests his renal and skin cancers were otherwise related to service.  Accordingly, absent any evidence suggesting that the Veteran's renal and skin cancer are related to service, examinations to secure medical nexus opinions are not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27   (2006), is not met. See 38 C.F.R. § 3.159 (c)(4) (2016).
Given the foregoing, the Board finds that the VA has substantially complied with the duty to assist and to obtain the requisite medical information necessary to make a decision on the appellant's claims.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claims. Therefore, no further assistance to the appellant with the development of evidence is required.

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2016).

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303 (d) (2016). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 76 Fed. Reg. 4245 (Jan. 25, 2011). 

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in Vietnam.  Id.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2016).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309 (e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6) (2016).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has also determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a) (2016). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III.  Analysis

The appellant seeks service connection for the late Veteran's renal cancer and skin cancer, to include as due to in-service herbicide exposure.

The Veteran served in Korea from January 8, 1973, to July 28, 1973.  His MOS was tank loader.  During the time he was away, he was granted compassionate leave to return to the US to help his family through serious medical issues.   As of July 28, 1973, he was considered AWOL and was dropped from the rolls for desertion on August 27, 1973.  His AWOL period lasted for approximately six months.  See SPRs.  He was discharged under honorable circumstances on February 13, 1974.  See SPRs.  

Here, the Board recognizes that the appellant has asserted that the Veteran's SPRs were missing and/or incomplete.  See November 2010 communication.  This does not appear to be the case.  The Veteran's had active service from August 1972 to February 1974, and all the service time is accounted for in the SPRs in evidence.  As such, the Board finds the SPRs in evidence to be complete, and to represent an accurate timeline of the Veteran's period in active service. 

As such, the Veteran is not entitled for the Korean herbicide presumption.  First, there is no evidence that the Veteran served "in or near the DMZ."  More importantly, the Veteran's active service in Korea did not fall during the period during which presumptive service for herbicide exposure is granted.  The Veteran was in Korea from January 8, 1973, to July 28, 1973.  The presumptive period ran from April 1, 1968, and August 31, 1971 - the period ended about a year and a half before the Veteran arrived in Korea.  As such, the Veteran was not entitled for presumptive service connection for herbicide exposure based on his Korean service.

As for the Vietnam presumption, the late Veteran and the appellant have asserted that the Veteran was on temporary assignment in Vietnam in April 1973.  See May 2010 correspondence.  In communications with the RO, the Veteran asserted that he was in Vietnam for two months during his service in Korea.  See November 2009 Report of General Information; see also September 2010 DRO hearing transcript.    

The Veteran's DD-214 and SPRs do not show any references to duty in the Republic of Vietnam, and do not make any references to any temporary assignments outside of Korea.  The records also do not show any evidence of exposure to tactical herbicides in any other assignment.  After extensive searches of multiple records repositories, VA was unable to confirm the Veteran's asserted service in Vietnam, or exposure to herbicides during military service.  See June 9, 2014, memorandum. 

In sum, there is no evidence that the Veteran actually set foot in Vietnam.  That is, however, immaterial, as none of the disorders for which the Veteran is claiming service connection is presumptively tied to herbicide exposure even if the Veteran was exposed to herbicides (again - there is no evidence for such exposure).  

The appellant cannot establish service connection on a direct basis either.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120   (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).  While the Veteran had diagnoses of renal cancer and skin cancer, satisfying the first threshold element of service connection, a current disability, he could not satisfy the second threshold element, an in-service incurrence or aggravation of a disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).

The Veteran's service treatment records failed to establish that the Veteran made any complaint of, or sought any treatment for, any symptoms of kidney or skin cancer, or groin injury/hernia during his active duty service, or that he was diagnosed with such.  He was found to be in normal condition at his August 1972 entrance examination, and no issues were noted at his February 1974 separation examination.  His skin, abdomen, and GU system were documented as "normal."  Significantly, he did not mention any kidney issues, skin issues, or groin/hernia issues upon discharge.  

The appellant has not claimed that the Veteran's military occupation somehow exposed him to herbicide on a direct basis.  A June 2014 memo formally found that VA was unable to verify that the Veteran was exposed to herbicide during his active service.  Furthermore, there is no evidence of record that demonstrates that he was exposed to an herbicide agent while in service.  Therefore, the Board finds the evidence does not establish, and the appellant has not claimed, that the late Veteran developed the disabilities on appeal during his active duty service.


For the above-stated reasons and bases, the Board concludes that the preponderance of the evidence is against a finding that service connection for renal cancer and skin cancer, to include as due to herbicide exposure, is warranted.  Service connection is not warranted based on a relationship to herbicide exposure because the evidence does not show that the Veteran was in an area where the presumption of exposure to Agent Orange applies, and, more importantly, the disabilities for which the Veteran claimed service connection are not of the type for which presumptive service connection is available.  Furthermore, as explained below, service connection is not warranted on a direct basis, because there is no evidence that the Veteran incurred renal cancer or skin cancer during active service, or that he was actually exposed to herbicides during his service.

According to the medical evidence of record, the Veteran was diagnosed with metastatic renal cancer in or about August 2006 (32 years after his separation from service) and skin cancer in or about July 2009 (35 years after his separation from service).    

In an October 2009 letter, the Veteran's treating oncologist stated that "[i]t has come to his attention that [the Veteran] may have been exposed to 'dioxin' during his military service during the Vietnam Conflict in the late 1960s."  He added that "[a]lthough it is impossible to ascertain the amount of exposure [the Veteran] has received, and whether such exposure directly resulted in the development of renal cell carcinoma; I can also not exclude them."  

In an October 2010 letter, the same physician related that "[i]t has come to his attention that he may have had exposure to Agent Orange in Vietnam in 1973 and again in Korea in 1972 through 1973."  The physician opined that "[a]lthough it is impossible to ascertain the amount of exposure [the Veteran] received, it is my professional medical opinion this exposure could, 'as likely as not,' have been the cause of [the Veteran's] renal cell cancer."       

The Board finds that the opinion letters from the Veteran's treating oncologist are not probative.  The physician based his opinion on the Veteran's assertions that he was exposed to herbicide during active service.  The physician did not see the Veteran's SPRs, and took the Veteran's assertions of being exposed to Agent Orange as given facts.  Again, there is no evidence that the Veteran was exposed to herbicide in active service.  This false premise lead to the physician issuing an opinion that was based on inaccurate facts.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board cannot rely on an opinion that is not factually grounded.

The dermatologist who removed the Veteran's skin cancer did not opine as to its etiology, noting only that the Veteran currently had kidney cancer and had no history of skin cancer.  

The Board therefore finds that the preponderance of the evidence is against a showing that the Veteran's kidney cancer and/or skin cancer manifested to a compensable degree within one year of separation from service.  The Veteran had no kidney or skin issues or complaints noted in his STRs.  The Veteran separated from service in February 1974.  The first diagnosis or treatment for metastatic renal cancer was in or about August 2006 (32 years after separation from service) and skin cancer in or about July 2009 (35 years after separation from service.     
 
The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability.

The Board has considered the late Veteran's and the appellant's lay statements in support of the claims.  In written statements, both the Veteran and the appellant have stated that they believed that the Veteran's claimed disabilities were the result of his active service, to include herbicide exposure.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing kidney cancer and skin cancer and their etiologies falls outside the realm of common knowledge of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran was not, and the appellant is not, shown to possess the medical expertise to diagnose such disorders and their etiologies.  The claims file does not contain any medical examinations linking the Veteran's disorders to his active service or to his asserted herbicide exposure.  The only medical opinion which attempted to draw such a nexus has been found not probative by the Board.  In sum, there is no evidence, medical or otherwise, to support the late Veteran's and the appellant's statements.  Thus, as previously stated, the medical evidence of record is only against the service connection claims.

The Board recognizes that the appellant has submitted internet print-outs of articles and studies regarding correlation between exposure to dioxin, Agent Orange, and other toxins and cancer to support her argument.  The Board acknowledges them, but notes that they do not speak to the Veteran's particular case and his singular medical history.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to provide general information or to hypothesize on a specific disease, and not the specific facts in this case.  In any event, their probative value is clearly outweighed by the other evidence of record, which fails to show that the Veteran had any exposure to herbicide during his active service.

In addition, the appellant has submitted previous Board decisions granting service connection for cancer as due to herbicide exposure to support her argument.  It is important for the appellant to understand that previous Board decisions are not precedential, and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303; McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  The Board decision in this claim, as in every other claim, rests on the specific facts of the case at hand.

The appellant has also submitted a photo of a tank firing as evidence that the Veteran had Vietnam service.  The back of the photo has a line which reads "Vietnam 73."  Here, the Board notes that it impossible to ascertain when or where this photo was taken, and when or where the writing on the photo was added.  As such, the Board places little probative value on the submitted photograph.

In summary, the most probative evidence is against the appellant's claims (not simply the service records, but the post-service medical records).  As such, they must be denied.

While the Board is sympathetic to the appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claims for service connection for renal cancer and skin cancer, and that the claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for metastatic renal cancer, to include as secondary to herbicide exposure, is denied. 

Entitlement to service connection to skin cancer of the left shoulder, left cheek, and nose, to include as secondary to herbicide exposure, is denied.


REMAND

The Board apologizes for the additional delay, but the issue of entitlement to service connection for groin injury residuals, to include a hernia, must be remanded for additional development before it is adjudicated.

The appellant asserted that the Veteran slipped as he was working on a tank and hit his right testicle, which resulted in a groin injury and an inguinal hernia.  See August 2009 Veteran's statement.  

The June 2016 VA examiner noted that the presence of an inguinal hernia was first documented in the Veteran's medical records related to his treatment for metastatic kidney cancer in 2010, when a CT scan revealed a large inguinal hydrocele.  The examiner stated that if the Veteran did experience a groin injury in active service, it was not an injury that resulted in a hernia, as there was no evidence of a hernia at the time of the Veteran's discharge.  The examiner added that it was unlikely that a hernia which became symptomatic during the Veteran's cancer treatment would have resulted from a groin injury he experienced more than 30 years prior.    
The Board finds that this opinion is inadequate for resolving the claim, and it is the only opinion of record commenting on the etiology of the Veteran's groin injury disability.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008); see Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In looking at the examination, the rationale: "it is unlikely that the hernia . .  would have resulted from an injury sustained more than thirty years before," does not provide the essential explanatory connection.  The examiner should provide more of a basis besides, "it is unlikely."

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's file to a physician with sufficient expertise to determine whether the Veteran's inguinal hernia was related to his service, to include the groin injury he experienced in service.  The physician should provide an opinion as to whether it is more likely as not (a 50 percent or better probability) that the groin injury residuals/hernia originated during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service.

The examiner should accept the late Veteran's account of his in-service groin injury as accurate and his history of the injury is competent.

The rationale for the opinion(s) must be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

2. Then, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, provide the appellant and her representative a SSOC, giving them adequate time to respond.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


